CORRECTED
NOTICE OF ALLOWANCE


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
This Corrected Notice of Allowance is due to a correction made in the IDS filed 29 December 2017. On Page 7, Reference # 68 to Stadler et al. contains a typographical error and has been corrected to “6,115,628”. This IDS (and corrected reference) has been fully considered, annotated, and signed by the Examiner.
The below sections have been included for clarity purposes, but are identical to those in the previous Notice of Allowance mailed 26 April 2022. 

Status of Claims
This Notice of Allowance is responsive to the Appeal Brief filed 20 December 2021. No claims have been amended, added, or cancelled in the Appeal Brief. Claims 1 and 18-20 were previously cancelled. Therefore Claims 2-17 and 21-22 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Mark Schroeder on 18 April 2022. Claims 5, 6, 12, and 13 are amended. 
The application has been amended as follows: 

The CLAIMS have been amended as follows:
In Claim 5, in Line 2, replace “second threshold comprise”  with “second threshold shapes comprise”

In Claim 6, in Line 2, replace  “second threshold comprise”  with “second threshold shapes comprise”

In Claim 6, in Line 3, replace “delay initiation time”  with  “time constant of decay”

In Claim 12, in Line 2, replace  “second threshold comprise”  with “second threshold shapes comprise”

In Claim 13, in Line 2, replace  “second threshold comprise”  with “second threshold shapes comprise”

In Claim 13, in Lines 3-4, replace “decay initiation time”  with  “time constant of decay”


The SPECIFICATION has been amended as follows:
In Paragraph [0001] of the Specification, after “filed October 15, 2013,”  insert  “now Patent Number 9,802,056,“

Reasons for Allowance
Claims 2-17 and 21-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
An Appeal Brief was filed 20 December 2021. The Applicant’s arguments presented in the Appeal Brief with respect to the previous 35 USC 103(a) rejections of independent Claims 2 and 9 have been fully considered and are persuasive, particularly with respect to the Cao et al. and Hsu et al. references (see Pages 6-12 of Appeal Brief). Therefore the previous 35 USC 103(a) rejections of independent Claims 2 and 9 have been withdrawn. Claims 3-8 and 22 depended from Claim 2, and Claims 10-17 and 21 depend from Claim 9, and thus further limit the independent claims, and therefore the 35 USC 103(a) rejections have also been withdrawn for these claims. The Examiner’s amendments made above with respect to Claims 5, 6, 12, and 13 correct minor informalities/typographical errors within these claims. Therefore Claims 2-17 and 21-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.B./
Examiner, Art Unit 3792    


                                                                                                                                                                                                    
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792